Citation Nr: 0515036	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-22 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for skin disability, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness, asserted 
as due to an undiagnosed illness.

3.  Entitlement to service connection for cervical spine 
disability, including as due to an undiagnosed illness.

4.  Entitlement to service connection for thrombocytopenia 
and leukopenia, asserted as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigability, 
asserted as due to an undiagnosed illness.

6.  Entitlement to service connection for low back 
disability, including as due to an undiagnosed illness.

7.  Entitlement to service connection for gastritis and 
gastroesophageal reflux disease (GERD), claimed as digestive 
condition, including as due to an undiagnosed illness.

8.  Entitlement to service connection for psychiatric 
disability, to specifically include post-traumatic stress 
disorder (PTSD).

9.  Entitlement to service connection for arthritis.

10.  Entitlement to service connection for residuals of a 
fracture of the mandible.

11.  Entitlement to service connection for left ankle 
disability.

12.  Entitlement to service connection for right ankle 
disability.

13.  Entitlement to service connection for left knee 
disability.

14.  Entitlement to service connection for right knee 
disability.

15.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993, including service in the Southwest Asia theater 
of operations during the Persian Gulf War, and his 
decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claims of 
entitlement to service connection for skin disability, 
dizziness, cervical spine disability, thrombocytopenia, 
leukopenia, fatigability and low back disability; each was 
asserted as due to undiagnosed illness.  In that same rating 
action, the RO also denied service connection for gastritis 
and GERD, which the veteran asserted were secondary to 
environmental toxins to which he was exposed while serving in 
the Persian Gulf during the Persian Gulf War.  Further, in 
the May 1999 rating decision, the RO denied his claims of 
entitlement to "direct" service connection PTSD, arthritis, 
left and right ankle disabilities, left and right knee 
disabilities, and tinnitus.  The veteran perfected a timely 
appeal of these determinations to the Board.

Because the veteran has expanded his psychiatric disability 
claim to include seeking service connection for an acquired 
psychiatric disorder, generally, rather than just PTSD, the 
Board has identified the issue on appeal as stated on the 
title page.

All of the issues identified on the title page, with the 
exception of the veteran's claim of service connection for 
tinnitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in combat during the Persian Gulf War.

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that he has tinnitus that is related 
to combat-related acoustic trauma.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken below, no further assistance 
is required.

Background and Analysis

The veteran asserts, in essence, that service connection is 
warranted for tinnitus because he has this disability due to 
his in-service, combat-related, acoustic trauma.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD Form 214 shows that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War and was awarded the Combat Infantryman Badge, indicating 
that he is a combat veteran.  In cases where a "combat" 
veteran claims service connection for injuries or disease 
incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and 
its implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Federal Circuit noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

In September 1998, the veteran was afforded a VA ear disease 
examination.  The examination report reflects that the 
veteran complained of having intense, constant, bilateral 
tinnitus.  In addition, he stated that he was exposed to 
acoustic trauma while serving in the infantry.  Following his 
examination, the physician diagnosed the veteran as having 
that disability.

Based on the above, the Board finds that service connection 
for tinnitus is warranted.  In reaching this determination, 
the Board notes that the veteran has been diagnosed as having 
tinnitus.  In addition, the Board finds that the veteran, who 
served in combat, has proffered satisfactory lay evidence 
that he was exposed to weapons-related acoustic trauma while 
serving in combat during the Persian Gulf War.  As such, 
notwithstanding the absence of any complaints or treatment of 
tinnitus in service, because this injury is consistent with 
the circumstances, conditions, and hardships of his service, 
as a matter of law the veteran sustained this injury, i.e., 
acoustic trauma, while on active duty.  Further, as noted 
above, the September 1998 VA physician who performed the ear 
disease examination, and who diagnosed the veteran as having 
tinnitus, essentially provided a nexus between this condition 
and the veteran's combat service in Persian Gulf War, 
especially given the veteran's history of combat-related 
noise exposure, which was noted in the examination report.  

Thus, the veteran has satisfied his burden of showing that he 
suffers from a chronic disability as a result of an in-
service injury.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  In this regard, the Board recognizes that, because 
the RO initially denied this claim on the basis that it was 
not well grounded, under the law in effect at that time, it 
was precluded from affirmatively soliciting a more detailed 
nexus opinion, and the veteran has not been afforded another 
pertinent VA examination since that time.  There is thus no 
further pertinent medical evidence, and therefore the only 
evidence of record supports the claim.  In light of the 
foregoing, and with resolution of all reasonable doubt in the 
veteran's favor, the Board concludes that service connection 
for tinnitus is warranted.  See Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).


ORDER

Service connection for tinnitus is granted.


REMAND

After a careful review of the record, the Board finds that, 
for the reasons stated below, each of the veteran's remaining 
14 claims must unfortunately be remanded for further 
development and adjudication.

At the outset, the Board reiterates that the veteran is a 
decorated combat veteran; however, to date, in adjudicating 
this claim, the RO has not considered the application of 
38 U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) 
(2004).  In light of the veteran's combat service, in 
reconsidering his service connection claims, the RO must 
specifically consider that law and regulation.  See Dambach 
v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).

With respect to his claims of service connection for skin 
disability, dizziness, cervical spine disability, 
thrombocytopenia, leukopenia, fatigability, low back 
disability and digestive disorder (the RO denied service 
connection for gastritis and GERD), which he claims he 
developed, at least in part, due to undiagnosed illness 
related to the environmental conditions to which he was 
exposed while serving in the Persian Gulf War, the Board 
notes that service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  

In this regard, the Board points out that in the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

During the course of this appeal, the veteran was afforded 
various examinations, but as Disabled American Veterans 
emphasizes, none of the examiners had the opportunity to 
review his claims folder.  As such, the examiners' opinions 
regarding the etiology and onset relating to these 
disabilities, is, as his representative maintains, inadequate 
for rating purposes.  See Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).  Accordingly, pursuant to the VCAA, 
these claims matter must be remanded to afford the veteran 
appropriate VA examinations.  Id.

As to the veteran's PTSD claim, the Persian Gulf War Registry 
examination, dated in July 1994, reflects that the veteran 
was diagnosed as having this condition.  Similarly, the 
physician who performed the November 1996 VA general medical 
examination diagnosed the veteran as having "post-traumatic 
syndrome."  The examiner who conducted the February 1999 VA 
psychiatric examination, however, declined to diagnose the 
veteran as having PTSD, and commented that he had no in-
service stressors; in this regard, the Board finds it 
unfortunate that the physician was unaware of the veteran's 
receipt of the Combat Infantryman Badge.  In light of the 
foregoing, concludes that he must be afforded another VA 
psychiatric examination to determine whether the veteran has 
PTSD due to service, to include his combat service during the 
Persian Gulf War.

With respect to the veteran's claim of service connection for 
skin disability, the Board observes that the RO noted that 
the veteran was found to have tinea versicolor on his back at 
service entry and denied service connection for on the basis 
that the veteran has a pre-existed skin disability that was 
not aggravated by service.  Further, the physician who 
performed the September 1998 VA skin examination diagnosed 
the veteran as having tinea versicolor and lichen spinulosus.

The law provides that a pre-existing injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004); VAOPGCPREC 3-2003 (2003), 69 
Fed. Reg. 25,178 (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  As such, the RO must determine whether there was an 
increase in disability during service, and if so, whether 
there is clear and unmistakable medical evidence to rebut the 
presumption that the veteran's tinea versicolor increased in 
severity during service.

In addition, the Board reiterates that the veteran served in 
combat during the Persian Gulf War and thus the RO must 
determine whether aggravation of this condition is consistent 
with the circumstances, conditions and hardship of that 
service.  To date, VA has not considered the application of 
either 38 U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. 
§ 3.304(d) (2004) in this case.  As such, on remand, in light 
of the foregoing, in reconsidering this issue, the RO must 
specifically consider that law and regulation.  See Dambach 
v. Gober, 223 F.3d at 1380.  

With respect to the veteran's musculoskeletal claims, the 
Board observes that he was treated for bilateral ankle and 
knee problems during service.  Pursuant to the VCAA, the 
Board finds that the veteran must be scheduled for a 
pertinent VA examination, and that in the examination report, 
the examiner must offer an opinion as to the likelihood that 
any cervical spine, low back, arthritis, left ankle, right 
ankle, left knee, and/or right knee disability found to be 
present is related to or had its onset during service, and 
particularly to in-service trauma.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004); see also Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the veteran's report of dizziness, 
thrombocytopenia, leukopenia, fatigue, 
and a gastrointestinal disability, to 
specifically include gastritis and GERD.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to the likelihood that the 
veteran's reported dizziness, 
thrombocytopenia, leukopenia, fatigue, 
and a gastrointestinal disability, to 
specifically include gastritis and GERD 
are related to or had its onset during 
his period of service, from which he was 
discharged in January 1993.  The examiner 
must also state whether it is at least as 
likely as not that any of these 
conditions if found to be present are at 
least as likely as not due to undiagnosed 
illness.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  After associating with the claims 
folder any pertinent outstanding records, 
the veteran must be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of skin 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a current 
skin disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a skin 
disability, the examiner must state 
whether any such disorder have its 
onset during his period of active 
service, or was caused by any incident 
that occurred during such active 
service.  In doing so, the examiner 
must specifically indicate whether it 
is at least as like as not that the 
skin pathology found to be present is 
due to undiagnosed illness related to 
the veteran's service in the Persian 
Gulf War.

(c).  Did a skin disability exist 
prior to the veteran's period of 
active duty?  If so, state (if 
possible) the approximate date of 
onset of any such disorder.

(d)  If a skin disability pre-existed 
the veteran's period of active duty, 
did that any such disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner must 
acknowledge the veteran's combat 
service, and should specify whether 
the veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology of any such condition due to 
or during service, resulting in any 
current disability.

(e).  If a skin disability increased 
in disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
skin disability did not exist prior to 
the veteran's period of active duty, 
is it as least as likely as not that 
any such disorder had its onset during 
service, or was it caused by any 
incident that occurred during service?

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After associating with the claims 
folder any pertinent outstanding records, 
the veteran should be afforded a 
pertinent VA examination to determine the 
nature, extent and etiology of any 
cervical spine, low back, left or right 
ankle, or left or right knee disability 
found to be present.  In doing so, the 
examiner must state whether it is at 
least as likely as not that the veteran 
developed arthritis in any of these 
joints within one year of his discharge 
from active duty in January 1993, i.e., 
by January 1994, as well as whether it is 
at least as likely as not that any 
pathology found to be present cannot be 
attributed to a known clinical diagnosis.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority, to 
specifically include 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


